DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/002,543 filed on June 07, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 07/15/2021 responding to the Office action mailed on 05/28/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-20.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention that was non-elected without traverse.
The application has been amended as follows:
In the claims:


Allowable Subject Matter           
Claims 1-4, 6-11, and 13-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 1 and 8, the prior art of record Currivan (US 2013/0314978), Sasaki (US 2019/0189516), Nokonov (US 2011/0147816), and Shibata (US 2019/0333558) disclose most aspects of the claimed invention.  However, they do not disclose “first and second contacts directly contacting a top surface of a substrate and directly contacting a top surface of the tunneling barrier layer”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 
/Nelson Garces/Primary Examiner, Art Unit 2814